34	                           October 5, 2017	                          No. 52

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                 LEONARD WILLIAMSON,
                           Plaintiff,
                               v.
            DEPARTMENT OF CORRECTIONS,
                an Oregon State Agency, and
                Collette Peters, an individual,
                   in her personal capacity,
                          Defendants.
       (United States District Court 6:16-cv-00783-MC;
                         SC S064696)

    En Banc
  On certified question from the United States District
Court for the District of Oregon; certification order filed
February 13, 2017; certification accepted March 30, 2017.
  Andrew Altschul, Buchanan Angeli Altschul and Sullivan
LLP, Portland, filed the brief for plaintiff.
  Keith J. Bauer, Parks Bauer Sime Winkler, Salem,
appeared on behalf of defendants.
  Shenoa Payne, Shenoa Payne Attorney at Law PC,
Portland, filed the brief for amicus curiae Oregon Trial
Lawyers Association.
    PER CURIAM
   The Oregon Supreme Court declines to answer the certi-
fied question.
    Case Summary: The United States District Court for the District of Oregon
certified a state-law question to the Oregon Supreme Court. After the Supreme
Court accepted certification, the parties filed a joint motion to dismiss the case
with prejudice. Held: (1) The court declines to answer the certified question; (2)
To the extent that the parties wish to have the case dismissed with prejudice and
without fees, they should file an appropriate motion in the District Court.
    The Oregon Supreme Court declines to answer the certified question.
Cite as 362 Or 34 (2017)	35

	       PER CURIAM
	         The United States District Court for the District
of Oregon certified the following state-law question to this
court: “Whether public employers can be sued under ORS
659A.199?” After this court accepted certification, the par-
ties filed a joint motion in this court, in which they ask us
“to dismiss this case with prejudice, and without a prevail-
ing party designation, costs or attorney fees to any party.”
Although the motion does not set out the basis for the
request, we understand from the parties’ representations
that they have settled their differences.
	        Given that understanding, we decline to answer the
certified question. Any answer that we might give to that
question would be advisory. To the extent that the parties
wish to have the case dismissed with prejudice and without
fees, they should file an appropriate motion in the District
Court.
	        The Oregon Supreme Court declines to answer the
certified question.